Exhibit 99.2 Second Quarter 2009 Report August 11, 2009 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides a Working Capital Engine™ that helps organizations source, manage and sell their capital equipment.Our integrated software solutions and support services are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets to support improved asset utilization and redeployment of idle equipment; • Manage the appraisal of used equipment more effectively, resulting in a better understanding of fair market values; and • Accelerate the sale of surplus assets while generating higher yields. Northcore owns 50 percent of GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them liberate more capital value from their assets. Northcore also owns a 40 percent interest in Southcore Technologies Ltd., a strategic partnership with the Pan Pacific Group International Ltd (“Pan Pacific”).Through this collaboration, Pan Pacific markets Northcore’s proven suite of online products to its broad international business network and connects certain assets of Pan Pacific, on an exclusive basis, with enabling technologies from Northcore. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com. 2 LETTER TO OUR SHAREHOLDERS Dear Shareholders, Our cumulative accomplishments to date plus increased working capital create, I believe, a confluence of preparedness and opportunity that should serve our shareholders well.By most accounts, 2009 should be a better year for everybody than was 2008; we weathered the storm.But the Gilded Age has not returned, which we believe is to our advantage.Tight credit requires stretching the value of existing assets.The supply of surplus assets should therefore increase together with the demand for them, as companies with a need will be more likely to consider buying them used. In the second quarter of 2009, Northcore concentrated on expanding our sales channels through additional personnel and strategic partnerships.We expect our efforts to bear fruit in the second half of this year. We are determined to grow and deliver the results you deserve. Second Quarter Financial Results In the second quarter of 2009, we reported revenues of $208,000.This total represents an improvement of 31 percent from the $159,000 that we generated in the first quarter of 2009.In the second quarter of 2008, we reported revenues of $207,000. We reported a loss for the second quarter of $433,000 or $nil per share.This compares to a loss of $759,000 or $0.01 per share in the first quarter of 2009.In the second quarter of 2008, we reported a loss of $575,000 or $0.01 per share. As at June 30, 2009, Northcore held cash and cash equivalents of $687,000, and accounts receivable of approximately $180,000. Operating Highlights We also completed the following customer and operating activities in the period: • Developed a direct marketing product to support a major strategic partner in a high profile sales initiative; • Contracted with a major strategic partner to build and host a new media marketing platform for high value assets; • Completed an engagement on a security integration project for a major strategic partner; • Entered into a strategic partnership with the Pan Pacific Group International Ltd. through a shared ownership of Southcore Technologies Ltd., to market Northcore’s technology products to Pan Pacific’s international business network; • Entered into a partnership with Cyberglobe International Holdings AVV Ltd., to be their lead provider of technology and related services; • Brought a new sales leader, Steve White, to our team; • Signed a technology licensing agreement with a Fortune 500 company that provided Northcore with access to a broader portfolio of intellectual properties; and • Completed a series of debt to equity conversions by the investors and members of the Board of Directors. 3 LETTER TO OUR SHAREHOLDERS Outlook In recent years we’ve dedicated our efforts to supporting asset management with GE, where we see pent-up demand for our existing products - meaning more Hyster-like implementations following their successful dealer pilot - as well as new initiatives. While by no means de-emphasizing our joint venture with GE, the formation of Southcore Technologies, our new joint venture with the Pan Pacific Group, will give us access to new markets in the Caribbean, Latin America and South America.Northcore’s focus going forward is now to support the sales and marketing efforts at both joint ventures, plus the broadening of direct business development activity under Steve White’s leadership.By leveraging our reference accounts, we are well positioned with the message that many are liberating their working capital through asset management and realizing large returns on investment using Northcore’s technology. Yours truly, Duncan Copeland, CEO August 2009 4 CONSOLIDATED BALANCE SHEETS (in thousands of Canadian dollars) (Unaudited) June 30, December 31, ASSETS CURRENT Cash $ $ Accounts receivable Deposits and prepaid expenses 52 28 INVESTMENT IN SOUTHCORE (Note 4) - CAPITAL ASSETS 10 19 $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued liabilities Deferred revenue 30 Notes payable (Note 5) Current portion of secured subordinated notes (Note 6) SECURED SUBORDINATED NOTES (Note 6) SHAREHOLDERS’ DEFICIENCY Share capital (Note 7) Contributed surplus (Note 8) Warrants (Note 9) Stock options (Note 10) Other options Conversion feature on secured subordinated notes (Note 6) Deficit ) $ $ Going concern (Note 2) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues (Note 11) $ Operating expenses: General and administrative (Note 12) Customer service and technology Sales and marketing 53 21 70 83 Employee stock options 39 9 87 19 Depreciation 8 9 16 18 Total operating expenses Loss from operations before the under-noted ) Interest expense: Cash interest expense 63 80 Accretion of secured subordinated notes 90 Total interest expense LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) (Unaudited) Six Months Ended June 30, June 30, DEFICIT, BEGINNING OF PERIOD $ ) $ ) LOSS FOR THE PERIOD ) ) DEFICIT, END OF PERIOD $ ) $ ) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian Dollars) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, NET INFLOW (OUTFLOW) OF CASH
